Citation Nr: 1341280	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  10-38 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetic retinopathy, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran's claim of entitlement to service connection for PTSD has been recharacterized as a claim of entitlement for a psychiatric disorder in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The issue of entitlement to service connection for a psychiatric disorder is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDING OF FACT

Diabetic retinopathy has not been shown during the pendency of the appeal. 


CONCLUSION OF LAW

The criteria for service connection for diabetic retinopathy have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

Notice letters sent in April 2009 and in May 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a December 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield, 444 F.3d at 1333-34.

The Veteran's service treatment records are incomplete.  The Veteran was notified of this fact in the June 2009 rating decision and July 2010 Statement of the Case.  He was also asked to provide any evidence pertinent to his claim in his possession; he has not submitted copies of service treatment records.  VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2). VA examinations were conducted in July 2010 and December 2011; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders, 129 S. Ct. 1696; see also Dingess/Hartman, 19 Vet. App. at 486. 

Analysis

The Veteran seeks service connection for diabetic retinopathy.  He contends that diabetic retinopathy is caused by his service-connected diabetes mellitus.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009).

Service connection may be granted for disability resulting from an injury incurred during active military service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2013).

The available service treatment records show no complaints, symptoms, or diagnosis of diabetic retinopathy.  

Subsequent to service, a VA physician submitted a letter in support of the Veteran's appeal.  In this letter dated in August 2009, the physician stated "I feel his retinopathy is due to his history of diabetes mellitus."  

VA treatment records show no diagnosis, assessment, or treatment of retinopathy.  VA optometry treatment records dated in December 2009 and January 2011 also show that the Veteran does not have retinopathy affecting either eye.  A note from the nephrology clinic dated in January 2010 also indicates that the Veteran does not have diabetic retinopathy.

On VA eye examination in July 2010, a VA examiner reviewed the Veteran's medical records and conducted a physical examination.  The examiner noted that the Veteran's eyes were normal and that he had a history of diabetes mellitus, but no retinopathy was present. 

On VA examination in December 2011 another VA examiner conducted a physical examination and determined that the Veteran did not have diabetic retinopathy.

The Veteran, as a lay person, is competent to report visual impairment and symptoms he can personally observe.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is also competent to diagnose a simple medical condition, capable of lay observation.  A diagnosis of retinopathy, or retinal damage due to complication of diabetes, is a complex medical condition that exceeds the realm of personal lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  That is, competent medical evidence is needed to establish a current diagnosis of retinopathy or retinal damage as a complication of diabetes.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  As the Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions of the eye, he is not competent to self-diagnose diabetic retinopathy and his opinion in this regard is of no probative value.

The competent medical evidence favorable to the Veteran's claim consists of the August 2009 letter in which a VA physician indicated that the Veteran has retinopathy due to his service-connected diabetes.  However, the Board finds this opinion to be of little probative value.

The probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion rendered in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008).

The August 2009 VA opinion, although provided by one of the Veteran's treatment physicians, was not supported by any clinical findings or explanation.  The physician did not indicate that any clinical tests were performed to render such a diagnosis. Further, this opinion is inconsistent with the evidence of record.  The VA treatment records are completely absent any diagnosis or treatment of retinopathy, including those clinical records authored by the same VA physician.  Significantly, clinical findings from VA optometry examinations performed in December 2009 and January 2011 show the Veteran does not have retinopathy affecting either eye.  Moreover, the VA examination reports dated in July 2010 and December 2011 show that the Veteran does not have retinopathy.  As the August 2009 VA physician's opinion is inconsistent with the medical evidence of record and is not shown to have been based upon any actual clinical testing, it is afforded little probative value.

The Board attributes much more probative value to the December 2009 and January 2011 VA optometry findings and the July 2010 and December 2011 VA examinations reports that show no retinopathy as these findings were based on clinical examinations, review of the Veteran's medical history, and because the findings are consist with the medical evidence of record.

In the absence of proof of a present disability, there can be no valid claim for service connection under any theory of entitlement.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007).  As a result, the evidence of record simply fails to provide a basis for granting service connection for retinopathy on a direct or secondary basis.  Accordingly, the claim denied.


ORDER

Service connection for diabetic retinopathy, to include as secondary to service-connected diabetes mellitus is denied.


REMAND

The Veteran seeks service connection for a psychiatric disorder to include as secondary to his service-connected diabetes mellitus.  See, VA Form 21-4138 dated April 2009.  As complete service treatment records are missing and the medical evidence of record is insufficient to decide the claim, further development is needed.  38 C.F.R. § 3.159(c)(2013).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate records management agency and undertake efforts to locate any additional service treatment and personnel records.  All records obtained must be associated with the claims file.  All attempts to procure any identified records must be documented in the claims file.  If any records cannot be obtained a notation to that effect should be made in the file and the Veteran and his representative are to be notified.  

2.  Contact the Veteran and ask that he provide the names, addresses, and approximate dates of treatment for all health care providers who may have additional records pertinent to this claim that are not already of record.  Also, obtain any relevant VA records dated since October 2011.  All attempts to procure any identified records must be documented in the claims file.

3.  After the aforementioned development is complete, schedule the Veteran for a VA psychiatric examination by an appropriate medical professional to determine the nature and etiology of any psychiatric disability found to be present.  The claims folder must be made available to and reviewed by the examiner.  All necessary tests should be conducted, and the report must note all psychiatric disabilities found to be present.  In doing so, the examiner must rule in or exclude a diagnosis of PTSD.

a) The examiner must indicate whether it is at least as likely as not that any psychiatric disability found to be present is related to or had its onset during the Veteran's military service.  If the examiner diagnoses the Veteran as having PTSD, the examiner must indicate the stressor(s) underlying that diagnosis.

b) The examiner must also indicate whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric disability found to be present is caused or aggravated by the Veteran's service-connected diabetes mellitus. 

The examiner is advised that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


